               Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00173 WBS
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING; FINDINGS AND ORDER
14   MICHAEL JOSEPH TAYLOR,                               DATE: December 14, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                BACKGROUND

18          A grand jury indicted defendant Michael Taylor on one count of Failure to Register in violation

19 of 18 U.S.C. § 2250(a) on October 3, 2019. The defendant was arraigned on January 30, 2020, and has
20 remained in custody since that date. The defendant has indicated that he intends to enter a change of

21 plea pursuant to a written plea agreement with the government on December 14, 2020.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

25 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

26 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

27 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

28 Pub. L. 116-23 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
30
              Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 2 of 6


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On September 30, 2020, the Chief Judge of this District, per General Order 624, also made the

 7 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 8 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 9 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

10 of the Judicial Conference and General Order 624 establish that plea and sentencing hearings cannot

11 take safely take place in person.

12          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

13 by General Order 624—also requires district courts in individual cases to “find, for specific reasons, that

14 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

15 of justice.” General Order 624 further requires that the defendant consent to remote proceedings.

16 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

17 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

18          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

19 General Order 624 have been satisfied in this case. They request that the Court enter an order making
20 the specific findings required by the CARES Act and General Order 624. Specifically, for the reasons

21 further set forth below, the parties agree that:

22            1.    The plea hearing in this case cannot be further delayed without serious harm to the

23    interest of justice, given the public health restrictions on physical contact and court closures existing in

24    the Eastern District of California.

25            2.    The defendant waives his physical presence at the hearing and consents to remote hearing

26    by videoconference and counsel joins in that waiver.

27                                                 STIPULATION

28          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

      STIPULATION REGARDING HEARING                       2
30
              Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 3 of 6


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2           1.    The Governor of the State of California declared a Proclamation of a State of Emergency

 3    to exist in California on March 4, 2020.

 4           2.    On March 13, 2020, the President of the United States issued a proclamation declaring a

 5    National Emergency in response to the COVID-19 pandemic.

 6           3.    In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 7    other public health authorities have suggested the public avoid social gatherings in groups of more

 8    than 10 people and practice physical distancing (within about six feet) between individuals to

 9    potentially slow the spread of COVID-19. The virus is thought to spread mainly from person-to-

10    person contact, and no vaccine currently exists.

11           4.    These social distancing guidelines – which are essential to combatting the virus – are

12    generally not compatible with holding in-person court hearings.

13           5.    On March 17, 2020, this Court issued General Order 611, noting the President and

14    Governor of California’s emergency declarations and CDC guidance, and indicating that public health

15    authorities within the Eastern District had taken measures to limit the size of gatherings and practice

16    social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

17    commence before May 1, 2020.

18           6.    On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

19    in the Eastern District of California to the public. It further authorized assigned district court judges to

20    continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

21    Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

22    pandemic.

23           7.    On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

24    emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

25    resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

26    analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

27    District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

28    weighted filings) and its shortage of judicial resources (the District is currently authorized only six

      STIPULATION REGARDING HEARING                       3
30
                 Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 4 of 6


 1     district judges; two of those positions are currently vacant and without nominations). The report

 2     further explained that a backlog of cases exists that “can only start to be alleviated” when the CDC

 3     lifts its guidance regarding gatherings of individuals.

 4               8.   On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 5     2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 6               9.   On May 13, 2020, General Order 618 issued, continuing court closures until further

 7     notice.

 8           10.      The defendant has an interest in resolving the case by entering a guilty plea and

 9 proceeding to sentencing. Were this Court to delay the plea hearing until a time when such proceeding

10 may be held in person, it would harm the defendant’s interest in furthering his case toward resolution.

11 In addition to the defendant, the public has an interest in a timely resolution of this case.

12               11. The plea hearing in this case accordingly cannot be further delayed without serious harm

13     to the interests of justice.

14                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK
15

16

17

18

19
20

21

22

23

24

25

26

27

28

       STIPULATION REGARDING HEARING                       4
30
             Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 5 of 6


 1           12.   Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2    teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: December 14, 2020                              MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ SHELLEY D. WEGER
 8                                                         SHELLEY D. WEGER
                                                           Assistant United States Attorney
 9

10
     Dated: December 14, 2020                              /s/ HANNAH LABAREE
11                                                         HANNAH LABAREE
12                                                         Counsel for Defendant
                                                           Michael Joseph Taylor
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                    5
30
            Case 2:19-cr-00173-WBS Document 34 Filed 12/14/20 Page 6 of 6


 1                                        FINDINGS AND ORDER

 2          1.    The Court adopts the findings above.

 3          2.    Further, the Court specifically finds that:

 4                a)      The plea hearing in this case cannot be further delayed without serious harm to

 5        the interest of justice;

 6                b)      The defendant has waived his physical presence at the hearing and consents to

 7        remote hearing by videoconference; and

 8                c)      Videoconferencing is not reasonably available for use under CARES Act

 9        § 15002(b), and the defendant has consented to proceed by telephonic conference.

10          3.    Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

11   of the CARES Act and General Order 624, the plea hearing in this case will be conducted by

12   videoconference.

13

14 IT IS SO FOUND AND ORDERED.

15 Dated: December 14, 2020

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING HEARING                      6
30
